Citation Nr: 0509362	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  94-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1970, with additional unverified periods of Reserve 
duty service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for a low back disorder and service connection for 
a left knee disorder.  The veteran filed a timely appeal to 
these adverse determinations.

When this matter was previously before the Board in July 2004 
it was remanded to the RO with instructions that they 
schedule the veteran for an RO hearing, which has been 
accomplished.  The case is now before the Board for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In reviewing the veteran's claims file, the Board observes 
that at the time of the veteran's hearing before the 
undersigned in January 2005, he asserted that he injured his 
lower back and left knee while loading fuses off the side of 
a tank at Ft. Carson, Colorado.  The veteran testified that 
this incident occurred during a period of active duty for 
training (ACDUTRA) from July 15, 1986 to August 1, 1986, 
while he was attached to the 23rd Marine Range out of 
Bessemer, Alabama.  He explained that while he was attached 
to a Marine Reserve unit, he was participating in a joint 
field exercise with other units at the U.S. Army base at Ft. 
Carson.  He stated that he received treatment for both his 
back and left knee at that time from Army doctors at a field 
hospital at Ft. Carson, including steroid and cortisone 
injections, and that sick call reports should be of record 
reflecting treatment of his injuries at that time.

The Board observes that in July 2003, the RO requested from 
the National Personnel Records Center "active duty inpatient 
clinical records for 'injured left knee and back' from 
'07/01/1968' to '08/31/1968' at 'Ft. Carson CO Emer/Room.'"  
In August 2003, the NPRC responded that searches of records 
for Ft. Carson in 1968 were conducted, but no records were 
located.

The Board observes that the veteran has now clarified that 
the injuries occurred not during his period of active duty 
service from August 1966 to December 1970, but rather during 
a period of Marine Reserve ACDUTRA from July 15, 1986 to 
August 1, 1986.  In light of this new information, the Board 
finds that an additional attempt to obtain these records is 
required prior to Board adjudication of the veteran's appeal.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.159; see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992) 
(when VA has knowledge of relevant records, the Board must 
obtain these records before proceeding with the appeal).  
 
Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The RO should contact the appropriate 
service department, which may include the 
National Personnel Records Center, the 
Army Reserve Personnel Center, the record 
facilities and/or hospitals at Ft. 
Carson, Colorado, and any other 
appropriate facility, to verify the 
claimed low back and left knee injuries 
sustained by the veteran during a period 
of ACDUTRA served at that Army base with 
the 23rd Marine Range out of Bessemer, 
Alabama from July 15, 1986 to August 1, 
1986, and to obtain any hospitalization 
or outpatient treatment records.  The RO 
should also request all secondary sources 
of service medical records, including 
inpatient records, sick and morning 
reports and Surgeon General's Office 
(SGO) reports, as appropriate.  Any 
information obtained is to be associated 
with the veteran's claims folder.  If the 
search(es) for the veteran's service 
department and medical records and/or for 
alternate records is (are) negative, 
documentation to that effect must be 
placed in the veteran's claims folder.
The RO will end its efforts to obtain 
such records if it concludes that the 
records sought do not exist or the 
further efforts to obtain those records 
would be futile.  This includes the 
situation in which the requested federal 
facilities advise (by written 
certification) that the requested records 
do not exist or the custodian does not 
have them.

2.  After the above development has been 
completed, and after giving the veteran 
the full opportunity to supplement the 
record if desired, the RO should 
readjudicate the issues of the veteran's 
entitlement to service connection for a 
low back disorder and service connection 
for a left knee disorder.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this remand is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the 


case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


